CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 David K. Downes, President/Principal Executive Officer, and Joseph H. Hastings, Treasurer/PrincipalFinancial Officer, of The Community Reinvestment Act Qualified Investment Fund (the "Registrant"), each certifies to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended May 31, 2011 (the “Report”) fully complies with the requirements of section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ David K. Downes David K. Downes President/Principal Executive Officer Date:August4, 2011 /s/ Joseph H. Hastings Joseph H. Hastings Treasurer/ PrincipalFinancial Officer Date:August4,2011 This certification is being furnished to the Securities and Exchange Commission pursuant to rule 30a-2(b) under the Investment Company Act of 1940, as amended, and 18 U.S.C. § 1350 and is not being filed as part of the Report with the Securities and Exchange Commission.
